DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on September 22, 2021 is acknowledged. 

New claims 56-60 constitute a new group of invention, and restriction is required under 35 U.S.C. 121 and 372.

Group XIII, claim(s) 56-60, drawn to the method for modifying a plant according to claim 1, wherein the modified plant is a switchgrass plant.

Claim 1 link(s) inventions I-IV and XI-XIII. Claim 40 link(s) inventions VI-X. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1 and claim 40. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The groups of inventions listed above (Group XIII) and in the restriction requirement mailed May 13, 2021 (Groups I-XII) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-XIII lack unity of invention because even though the inventions of these groups require the technical feature of a polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and has at least 30% sequence identity to SEQ ID NO: 310, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Frankard et al., WO 2008/137108, published 13 November 2008, who teach a polynucleotide sequence encoding a transcription factor that comprises a sequence- specific DNA binding domain with homology to proteins in the LBD family and has at least 30% sequence identity to SEQ ID NO: 310 - see sequence alignment set forth at pages 6-9 of the restriction requirement mailed May 13, 2021.
Claims 8-9, 13-16 and 53-60 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as currently amended is drawn to a method for modifying a plant, the method comprising downregulating expression, in a plant, of at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and has at least 30% sequence identity to SEQ ID NO: 310, thereby modifying the plant, wherein the at least one polynucleotide sequence that is downregulated has been downregulated by one or more of (i) gene inactivation of the at least one polynucleotide sequence, (ii) deletion, insertion and/or substitution of one or more nucleotides of the at least one polynucleotide sequence, (iii) site-specific mutagenesis of the at least one polynucleotide sequence, (iv) chemical mutagenesis of the at least one polynucleotide sequence, . 
Accordingly, claim 1 broadly encompasses downregulating the expression, in a plant, of at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and that has at least 30% sequence identity to SEQ ID NO: 310, thereby modifying the plant in any unspecified manner.
The specification describes SEQ ID NO:310 as a putative DUF260 domain containing protein from swithchgrass (Panicum virgatum) having the designation dTF22 that is a member of the LBD gene family, and dtF22 being down-regulated by STR1 STIF1 and BMY1 global transcription factors (page 52 Table 1). The specification also describes transgenic switchgrass plants that overexpress dtF22 from a maize chlorophyll a/b binding protein promoter as exhibiting reduced (20-76%) total biomass, no reproductive tillers, a lack of normal stem formation and/or elongation, and severe stunting, as compared to nontransgenic control plants paragraph spanning pages 53-54). The specification additionally describes the identification of dTF22 orthologs in other crop plants using a BLAST search, and the design of gRNAs for CRISPR/Cas9 genome editing (pages 54-83). The specification additionally describes the editing 
The specification does not describe any type of modification of any type of plant as a consequence of downregulating the expression, in a plant, of at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and that has at least 30% sequence identity to SEQ ID NO: 310.
With respect to the state of the art regarding the predictability of the consequences of downregulating the expression in a plant of a polynucleotide sequence, it was known at the time of filing that the consequences can be unpredictable, for example, where the expression of additional genes in a gene family compensates for the decreased expression of a target gene, or where polypeptide levels are controlled both at the translational/post-translational level
See, for example, Carey A.T. at et al. (Down-regulation of a ripening-related beta-galactosidase gene (TBG1) in transgenic tomato fruits. J Exp Bot. 2001 Apr;52(357):663-8), who generated transgenic tomato plants (Lycopersicon esculentum Mill cv. Ailsa Craig) with reduced exo-galactanase/beta-galactosidase mRNA to test the hypothesis that Exo-galactanase/beta-galactosidase (EC 3.2.1.23) activity is responsible for the loss of galactosyl residues from the cell walls of ripening tomatoes, and to investigate the role of the enzyme in fruit softening. Although heterologous expression of a previously identified tomato beta-galactosidase cDNA clone, TBG1, in yeast demonstrated that TBG1 could release galactosyl residues from tomato cell wall galactans, total beta-galactosidase and exo-galactanase activities were unaffected in transgenic plants which showed a reduction in TBG1 mRNA to 10% of normal levels in the ripening fruits, and there was no apparent effect on levels of cell wall 
See, for example, Temple S.J. et al. (Down-regulation of specific members of the glutamine synthetase gene family in alfalfa by antisense RNA technology. Plant Mol Biol. 1998 Jun;37(3):535-47), who introduced into alfalfa antisense gene constructs aimed specifically at two distinct classes of Glutamine synthetase 1 genes. While the gene constructs were effective in lowering the corresponding transcript levels, transgenic alfalfa with up to 80% reduction in the transcript level corresponding to the two genes showed no reduction in Glutamine synthetase activity, or in Glutamine synthetase 1  polypeptide level, suggesting that Glutamine synthetase 1 mRNA levels are not rate-limiting for Glutamine synthetase 1 polypeptide synthesis, and that Glutamine synthetase 1 levels are controlled both at the transcriptional and translational/post-translational level (abstract ; Figures 3, 5 and 6 ; page 541 column 2 and pages 543-545).
With respect to the state of the art regarding the predictability of assigning a specific function to a protein on the basis of the presence of a DNA binding domain with homology to proteins in the LBD family, it was known at the time of filing that the specific function of a protein cannot be predicted on this basis alone, because proteins in the LBD family are known to have diverse functions. See, for example, Xu et al. (LOB Domain Proteins: Beyond Lateral Organ Boundaries. Trends Plant Sci. 2016 Feb;21(2):159-167. Epub 2015 Nov 23), who teach that LATERAL ORGAN BOUNDARIES DOMAIN (LBD) proteins display high functional diversity beyond the definition of lateral organ boundaries to pollen development, plant 
With respect to the state of the art regarding the predictability of identifying orthologues, it was known at the time of filing that methods for the prediction of orthologues may fail to correctly identify orthologues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
With respect to the state of the art regarding the predictability of assigning a specific function to a protein on the basis of its structure or its amino acid sequence homology to other known polypeptides, it was known at the time of filing that the specific function of a protein cannot be predicted on this basis alone, because structurally similar polypeptides may not have the same function.
See, for example, Whisstock J.C. et al. (Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003 Aug;36(3):307-40. Review), who teach 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

Whisstock J.C. et al. also teach at page 309 that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions. Whisstock J.C. et al. further teach at 
Whisstock J.C. et al. additionally teach at page 310 that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions.
Whisstock J.C. et al. further teach that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (pages 311-312).

Given the breadth of the claims which allow for downregulating the expression, in a plant, of at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and that has at least 30% sequence identity to SEQ ID NO: 310, thereby modifying the plant in any . 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 as currently amended is drawn to a method for modifying a plant, the method comprising downregulating expression, in a plant, of at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with 
Accordingly, claim 1 broadly encompasses downregulating the expression, in a plant, of at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and that has at least 30% sequence identity to SEQ ID NO: 310, thereby modifying the plant in any unspecified manner.
The specification discloses that SEQ ID NO:310 is a putative DUF260 domain containing protein from swithchgrass (Panicum virgatum) having the designation dTF22 that is a member of the LBD gene family, and dtF22 being down-regulated by STR1 STIF1 and BMY1 global transcription factors (page 52 Table 1). The specification also discloses transgenic switchgrass 
The specification does not disclose any type of modification of any type of plant as a consequence of downregulating the expression, in a plant, of at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and that has at least 30% sequence identity to SEQ ID NO: 310.
The claimed invention is not enabled because the consequences of downregulating the expression in a plant of a polynucleotide sequence may be unpredictable, because methods of decreasing gene expression in plants can have unintended effects, for example, where the expression of additional genes in a gene family compensates for the decreased expression of a target gene, or where polypeptide levels are controlled both at the translational/post-translational level
See, for example, Carey A.T. at et al. (Down-regulation of a ripening-related beta-galactosidase gene (TBG1) in transgenic tomato fruits. J Exp Bot. 2001 Apr;52(357):663-8), who generated transgenic tomato plants (Lycopersicon esculentum Mill cv. Ailsa Craig) with 
See, for example, Temple S.J. et al. (Down-regulation of specific members of the glutamine synthetase gene family in alfalfa by antisense RNA technology. Plant Mol Biol. 1998 Jun;37(3):535-47), who introduced into alfalfa antisense gene constructs aimed specifically at two distinct classes of Glutamine synthetase 1 genes. While the gene constructs were effective in lowering the corresponding transcript levels, transgenic alfalfa with up to 80% reduction in the transcript level corresponding to the two genes showed no reduction in Glutamine synthetase activity, or in Glutamine synthetase 1  polypeptide level, suggesting that Glutamine synthetase 1 mRNA levels are not rate-limiting for Glutamine synthetase 1 polypeptide synthesis, and that Glutamine synthetase 1 levels are controlled both at the transcriptional and translational/post-translational level (abstract ; Figures 3, 5 and 6 ; page 541 column 2 and pages 543-545).

The claimed invention is additionally not enabled because the function of a protein cannot be predicted on the basis of the presence of its identification as an orthologue, because methods for the prediction of orthologues may fail to correctly identify orthologues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
See also, for example, Glover et al. (Advances and Applications in the Quest for Orthologs. Mol. Biol. Evol. 2019 Oct 1;36(10):2157-2164), who teach that developing accurate computational methods to infer orthologs is a challenging research problem that requires reconstructing the gene content of ancestral genomes, and inference of how each gene family was shaped by its history of speciation, gene duplication, horizontal gene transfer (HGT), and gene loss. Glover et al. teach that there is thus a need to improve orthology inference algorithms to deal with gene families with complex histories of gene duplications and loss, HGT, or domain gain or loss, and that additionally, computational tools used for orthology inference face 
The claimed invention is further not enabled because the function of a polypeptide cannot reliably be predicted on the basis of its structure or its amino acid sequence homology to other known polypeptides, since structurally similar polypeptides may not have the same function.
See, for example, Whisstock J.C. et al. (Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003 Aug;36(3):307-40. Review), who teach 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

Whisstock J.C. et al. also teach at page 309 that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions. Whisstock J.C. et al. further teach at page 309 that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely related proteins can change function through divergence to a 
Whisstock J.C. et al. additionally teach at page 310 that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions.
Whisstock J.C. et al. further teach that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (pages 311-312).

In the instant case the specification does not provide sufficient guidance with respect to how to downregulate the expression in a plant at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and that has at least 30% sequence identity to SEQ ID NO: 310 such that the plant is modified in a specific manner to provide a particular utility to the modified plant. Absent such guidance and in light of the unpredictability of the method as set forth above, one skilled in the art would have to determine the modification effects, if any, of each different .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankard et al. (WO 2008/137108, published November 13, 2008).
Claim 1 as currently amended is drawn to a method for modifying a plant, the method comprising downregulating expression, in a plant, of at least one polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and has at least 30% sequence identity to SEQ ID NO: 310, thereby modifying the plant, wherein the at least one polynucleotide sequence that is downregulated has been downregulated by one or more of (i) gene inactivation of the at least one polynucleotide sequence, (ii) deletion, insertion and/or substitution of one or more nucleotides of the at least one polynucleotide sequence, (iii) site-specific mutagenesis of the at least one polynucleotide sequence, (iv) chemical mutagenesis of the at least one polynucleotide sequence, (v) targeting induced local lesions in genomes (TILLING) targeting the at least one polynucleotide sequence, (vi) knock-out techniques targeting the at least one polynucleotide sequence, (vii) gene editing techniques using CRISPR nuclease selected from Cas nuclease, Cas9 nuclease, CasX nuclease, CasY nuclease, Cpfl nuclease, C2cl nuclease, C2c2 nuclease, or C2c3 nuclease targeting the at least one polynucleotide sequence, (viii) NgAgo nuclease targeting the at least one polynucleotide sequence, (ix) TALEN techniques targeting the at least one polynucleotide sequence, (x) ZFN techniques targeting the at least one polynucleotide sequence, or (xi) gene silencing induced by RNA interference of the at least one polynucleotide sequence.
Frankard et al. teach a polynucleotide sequence (SEQ ID NO: 62) encoding a transcription factor (SEQ ID NO:14) that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family and has at least 30% sequence identity to SEQ ID NO: 310 of the instant application (page 197 Table A1; see sequence alignment below). Frankard 
Frankard et al. do not specifically exemplify downregulating in a plant the polynucleotide sequence (SEQ ID NO: 62) encoding a transcription factor (SEQ ID NO:14).
Given the teachings of Frankard et al. that a plant can be modified by modulating the expression, in a plant, of a polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family, including the polynucleotide sequence (SEQ ID NO: 62) encoding a transcription factor (SEQ ID NO:14), and given the teaching of Frankard et al. that the expression, in a plant, of a polynucleotide sequence can be modulated by downregulating its expression by gene silencing induced by RNA interference, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a plant by downregulating the expression in a plant of a polynucleotide sequence encoding a transcription factor that comprises a sequence-specific DNA binding domain with homology to proteins in the LBD family, including the polynucleotide sequence (SEQ ID NO: 62) encoding a transcription factor (SEQ ID NO:14), by gene silencing induced by RNA interference. One prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Sequence alignment between SEQ ID NO: 310 and SEQ ID NO: 14 of Frankard et al.:
RESULT 9
ATT06636
ID   ATT06636 standard; protein; 232 AA.
XX
AC   ATT06636;
XX
DT   08-JAN-2009  (first entry)
XX
DE   Oryza sativa LBD protein, SEQ ID 14.
XX
KW   transgenic plant; crop improvement; plant breeding; gene expression;
KW   seed; plant; lateral organ boundaries binding domain; LBD; BOND_PC;
KW   Os03g0609500; hypothetical protein;
KW   LOB domain protein 40, putative, expressed.
XX
OS   Oryza sativa.
XX
CC PN   WO2008137108-A2.
XX
CC PD   13-NOV-2008.
XX
CC PF   02-MAY-2008; 2008WO-US005732.
XX
PR   03-MAY-2007; 2007EP-00107448.
PR   08-MAY-2007; 2007US-0916575P.
PR   29-MAY-2007; 2007EP-00109052.
PR   29-MAY-2007; 2007EP-00109068.
PR   06-JUN-2007; 2007US-0942214P.
PR   11-JUN-2007; 2007EP-00109961.
PR   19-JUN-2007; 2007EP-00110548.

PR   29-JUN-2007; 2007US-0937989P.
PR   05-JUL-2007; 2007US-0948036P.
XX
CC PA   (BADI ) BASF PLANT SCI GMBH.
XX
CC PI   Sanz Molinero AI,  Hatzfeld Y,  Vandenabeele S,  Shirley A;
CC PI   Darnielle L,  Mckersie B,  Frankard V;
XX
DR   WPI; 2009-A32158/01.
DR   N-PSDB; ATT06684.
DR   PC:NCBI; gi40539088.
XX
CC PT   Enhancing yield-related traits in plants relative to control plants by 
CC PT   modulating expression in a plant of a nucleic acid encoding a lateral 
CC PT   organ boundaries (LBD) polypeptide, where the LBD polypeptide comprises a
CC PT   DUF206 domain.
XX
CC PS   Example 1; SEQ ID NO 14; 577pp; English.
XX
CC   The present invention relates to a method for enhancing yield-related 
CC   traits in plants relative to control plants by modulating expression in a
CC   plant of a nucleic acid encoding a lateral organ boundaries (LBD) 
CC   polypeptide, where the LBD polypeptide comprises a DUF206 domain. The 
CC   invention provides: (1) an isolated nucleic acid molecule; (2) an 
CC   isolated polypeptide; (3) a plant or its part including seeds obtainable 
CC   by the method, where the plant or its part comprises the recombinant 
CC   nucleic acid encoding the polypeptide; (4) a construct comprising the 
CC   nucleic acid encoding the polypeptide, one or more control sequences 
CC   capable of driving expression of the nucleic acid sequence and optionally
CC   a transcription termination sequence; (5) a plant, plant part or plant 
CC   cell transformed with the construct; (6) a transgenic plant having 
CC   increased yield, particularly increased biomass and/or increased seed 
CC   yield; (7) harvestable parts of the plant, where the harvestable parts 
CC   are preferably shoot biomass and/or seeds; (8) products derived from the 
CC   plant and/or from harvestable parts of the plant; (9) a method for the 
CC   production of a transgenic plant having increased yield, particularly 
CC   increased biomass and/or increased seed yield relative to control plants 
CC   by introducing and expressing in a plant a nucleic acid encoding an LBD 
CC   polypeptide or casein kinase I (CKI) polypeptide or a basic Helix-Loop-
CC   Helix 11 (bHLH11)-like polypeptide or an abscisic acid-, stress-, and 
CC   ripening-induced (ASR) polypeptide and cultivating the plant cell under 
CC   conditions promoting plant growth and development; (10) a method for the 
CC   production of a transgenic plant having increased yield related traits, 
CC   particularly plant early vigor and/or increased seed yield relative to 
CC   control plants by introducing and expressing in a plant a nucleic acid 
CC   encoding a JUMONJI-C (JMJC) polypeptide or a plant homeodomain finger 
CC   homeodomain (PHDf-HD) polypeptide or a squamosa promoter binding protein-
CC   like 11 (SPL11) polypeptide and cultivating the plant cell under 
CC   conditions promoting plant growth and development. The construct and the 
CC   nucleic acid encoding the polypeptide is useful in a method for making 
CC   plants having enhanced seed yield-related traits including increased 

CC   increased number of seeds, increased TKW or increased harvest index. The 
CC   present sequence is an Oryza sativa LBD protein used in the invention.
CC   
CC   Revised record issued on 22-DEC-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 232 AA;

  Query Match             69.7%;  Score 876.5;  DB 14;  Length 232;
  Best Local Similarity   74.5%;  
  Matches  187;  Conservative   11;  Mismatches   22;  Indels   31;  Gaps    9;

Qy          1 MSCNGCRVLRKGCSDACVLRPSIEWIDGAQPQANATVFVAKFFGRAGLVASLAAVPLHHR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSCNGCRVLRKGCSDACVLRPSIEWIDGAQPQANATVFVAKFFGRAGLVASLAAVPLHHR 60

Qy         61 PALFRSLLYEACGRTINPVSGAIGLMWTGNWDLCQAAADAVLRGESLRALSAIPAAFTDR 120
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||:|||||||
Db         61 PALFRSLLYEACGRTINPVSGAIGLMWTGNWDLCQAAADAVLRGDSLRALSAVPAAFTDR 120

Qy        121 DMDGLYGSVGAAA--SSSSPEN----SSSAPSRKRGRNNNNGGLAFVNAAAAAAVPAAGA 174
              || ||||:|||||  |||||:|    :|:|| ||| |||  |                | 
Db        121 DMAGLYGNVGAAAGTSSSSPDNDNSSASAAPRRKRPRNNGAGA-------------GVGQ 167

Qy        175 CQNP--PAGLLQSCELDLCLTPASSP---MAGSGRRGCGGASDEYSATTTCEDLQATGDV 229
               | |   | :|||||||||||| | |   : | |    ||||||:| |||||:  : || 
Db        168 QQLPHAVAAVLQSCELDLCLTPVSPPAVQLVGGG----GGASDEHS-TTTCEE-ASDGD- 220

Qy        230 EARAPALLNLF 240
               | || |||||
Db        221 GAGAPTLLNLF 231


Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662